DETAILED ACTION
Claims 1 – 2, 4 – 7, 9 – 12 and 15 - 16 have been presented for examination.  Claims 1, 4 – 7 and 12 are currently amended.  Claims 3, 8 and 13 – 14 are cancelled.  Claims 15 – 16 are new.
This office action is in response to submission of the amendments on 02/11/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Claim Rejections - 35 U.S.C. § 103
Applicant’s arguments have been fully considered.  However the Office does not consider them to be persuasive.

	Applicant argues: “Specifically, claim 1, as amended, includes the coupling is configured automatically, for each simulation step, wherein for each simulation step at the coupling time a sub-system analysis is performed, and the execution sequence, the extrapolation methods and the macro step size are automatically adapted for the next simulation step based on the sub-system information of the first and/or the second subsystems and the interconnection network. (Emphasis added.) 
The proposed combination of Stettinger Model, Karner Comprehensive, Benedikt (Adaptive) and Stettinger (On) does not disclose or fairly suggest at least the emphasized feature of claim 1, as amended.
None of the cited documents discloses or fairly suggests a fully automatic configuration of a coupling between simulation subsystems, which is carried out dynamically for each simulation step (as present in claim 1, as amended). The only document disclosing an automatic configuration is Karner (Comprehensive), but Kamer's automatic configuration is carried out only once at the simulation start, not dynamically for each simulation step.
Furthermore, while some of the cited documents disclose the automatic adaptation of certain coupling parameters such as the macro step size, none of the documents discloses or renders obvious, which parameters in combination need to be automated for a fully automatic configuration of the coupling, namely execution sequence, macro step size and extrapolation methods.
Claim 1, as amended, includes "wherein for each simulation step at the coupling time a sub-system analysis is performed, and the execution sequence, the extrapolation methods and the macro step size are automatically adapted for the next simulation step based on the sub-system information of the first and/or the second subsystems and the interconnection network." (Emphasis added.)
a dynamic automatic adaptation of the extrapolation methods is not disclosed in the cited documents.
Because the combination of parameters which need to be automatically adapted for a fully automatic configuration of the coupling is not rendered obvious by the cited state of the art, any interactions between these parameters cannot be rendered obvious. Because an automatic adaptation of these different parameters is disclosed only in different documents, the interactions between these parameters naturally cannot be disclosed or rendered obvious.” (emphasis bold added) (emphasis underline and italics original)

	Applicant argues that the coupling is configured automatically for each simulation step (i.e. dynamically).  The requirements for the broadest reasonable interpretation are discussed in MPEP 2111.  As clarified by Applicant, the automatic configuration of the coupling is wholly related to the dynamic portion of the simulation (i.e. after the initial setup) (see emphasis in Applicant’s remarks above).  Looking to the specification, Figure 3 explicitly discloses that the “automated configuration of the coupling” has dynamic portions related to the execution sequence, extrapolation methods, macro step sizes and a sub-system analysis.  Further, Figure 3 appears to explicitly disclose that the interconnection network and solution algorithms are static and merely feed into the selection of the execution sequence.  Therefore Applicant’s arguments are persuasive regarding the claim scope.  Examiner notes that although Karner (Comprehensive) does not teach automatically configuring the dynamic portions of the coupling, Stettinger (Model inter) and Benedikt (Adaptive), alone or in combination, teach the automatic configuration of the dynamic portions of the coupling (see Claim Rejections - 35 U.S.C. § 103).

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies fully automatic with regard to the execution sequence, macro step size and execution sequence) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  More specifically, Applicant appears that argue that additional parameters beyond the recited execution sequence, macro step size and extrapolation methods need to be automated in order to achieve a “fully automatic configuration”.  Alternatively, Applicant appears to argue that the automatic adaptation of the execution sequence, macro step size and extrapolation methods requires them to be adapted “in combination” by some unrecited combinations, groupings and/or interactions.  Examiner notes that the claim explicitly recites which three coupling parameters are automatically adapted: macro step size, execution sequence and macro step size.  Examiner further notes that there is no recited order or groupings according to which the adaptations must occur.  Therefore Applicant’s arguments are not persuasive since the relied upon references in combination teach an automatic adaptation of three recited coupling parameters: execution sequence, extrapolation method and macro step size.

Applicant argues: “Of central importance for the rejections is Karner (Comprehensive) being the only document which mentions an automatic configuration of a co-simulation. Specifically, Karner (Comprehensive) describes a process which is based on the idea of co-simulation and which integrates the development and parameterization of simulation models, the creation of a suitable co-simulation configuration and the according virtual validation of integrated safety systems (Abstract). In a phase of system modeling and co-simulation configuration, a hierarchical system model of the integrated safety system and its environment is created based on modeling requirements. All required interfaces and external influences must be represented in this system model in order to automatically create a corresponding co-simulation configuration, including mapping of components to simulation models and tools, distributed across different platforms (p. 103; see also Fig. 2).
Karner (Comprehensive) does not disclose or render obvious that the execution sequence, the extrapolation methods and the macro step size are automatically adapted.” (emphasis bold added) (emphasis underline and italics original)

	Applicant argues that Karner (Comprehensive) is the only document which teaches an automatic configuration of a co-simulation.  The requirements for an obviousness rejection are discussed in MPEP 2141.  Examiner respectfully disagrees because as argued by Applicant, the automatic configuration applies wholly to the execution sequence, extrapolation method and macro step size, and which are taught by Stettinger (Model inter) and Benedikt (Adaptive), alone or in combination (see Claim Rejections - 35 USC § 103).  Therefore Applicant’s arguments are not persuasive.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  More specifically, Karner (Comprehensive) is not relied upon to teach the recited features of the execution sequence, extrapolation method and macro step size.  Indeed, these features are taught, alone or in combination, by Stettinger (Model inter) and Benedikt (Adaptive) (see Claim Rejections - 35 USC § 103)

	Applicant argues: “Furthermore, Karner (Comprehensive) does not disclose or render obvious that the automatic configuration or adaptation is carried out dynamically for each simulation step. 
Instead, Karner (Comprehensive) only describes in general terms an automatic configuration based on a configuration file … 
To this purpose, purely static information is used before the simulation start. But Karner (Comprehensive) does not describe a configuration of the coupling regarding static and dynamic system information …
Karner (Comprehensive) only describes a one-time configuration at the simulation start. Such a configuration only affects static characteristics of the co-simulation.” (emphasis bold added) (emphasis underline and italics original)

	Applicant’s arguments regarding the teachings of Karner (Comprehensive) are persuasive.  However Applicant explicitly argues that the recited “coupling is configured automatically for each simulation step” refers wholly to the adaptation of the execution sequence, extrapolation method and macro step size during the simulation (i.e. after the simulation start) (see previous remarks above in combination with the related Applicant’s arguments). Further, Applicant has amended the automatic configuring to be “for each simulation step”.  Examiner notes that Stettinger (Model inter), Benedikt (Adaptive), alone or in combination, teach the automatic configuration of the dynamic portions of the coupling (see Claim Rejections - 35 U.S.C. § 103).  Examiner further notes that the previously recited “wherein the coupling is configured automatically” was explicitly interpreted as covering an initial simulation setup and related static portions (see Interview Summary, dated 09/10/2021 “Therefore the claim scope reasonably encompasses performing some setup actions, such as manually generating a configuration file, which can then be used by a computer to instantiate the coupling during a co-simulation runtime (see Karner (Comprehensive) Figure 2).”).  Therefore Applicant’s arguments combined with the amendments that the automatic configuration is “for each simulation step” amount to a change in the scope of what portion(s) of the co-simulation are automatically configured (i.e. limited to after the initial setup, and to the “dynamic” portions comprising at least the execution sequence, the extrapolation methods and the macro step size).

“… Accordingly, certain properties of the coupling of the co-simulation are adapted repeatedly for each simulation step, i.e., dynamically. 
In summary, a dynamic configuration or adaptation of the coupling with the aim of enabling an accurate and efficient co-simulation is neither disclosed nor fairly suggested by any combination of the cited documents. Accordingly, the proposed combination does not disclose or render obvious the automatic configuration of an execution sequence, of extrapolation methods, or of a macro step size, as found in claim 1, as amended.” (emphasis bold added) (emphasis underline and italics original)

	Applicant’s arguments are not persuasive based on the preceding remarks.

	Applicant argues: “Stettinger (Model Inter) describes model-based coupling methods for interconnected systems such as co-simulations. A central idea is to use prediction schemes to reduce coupling errors (Abstract).
However, Stettinger (Model Inter) does not disclose or render obvious an automatic configuration of a coupling between subsystems. Furthermore, Stettinger (Model Inter) does not disclose or render obvious the specific automatic configuration at the coupling time a sub-system analysis is performed, and the execution sequence, the extrapolation methods and the macro step size are automatically adapted for the next simulation step based on the sub-system information of the first and/or the second subsystems and the interconnection network. 
For instance, in the example of Section IV of Stettinger (Model Inter), the macro step size is explicitly specified as 0.2s and the execution sequence is given as parallel (p. 3289, col. 2). Thus, these parameters are predetermined rather than being automatedly configured.” (emphasis bold added) (emphasis underline and italics original)

	Applicant argues that Stettinger (Model Inter) does not “disclose or render obvious an automatic configuration of a coupling between subsystems”.  The requirements for an obviousness rejection are discussed in MPEP 2141.  Examiner respectfully disagrees since Stettinger (Model Inter) teaches wherein for each simulation step at the coupling time a sub-system analysis is performed, and the extrapolation methods are automatically adapted for the next simulation step based on the subsystem information of the first and/or second subsystem and the interconnection network (Page 3289, Left the subsystem models are identified in the first phase of the coupling (at the coupling time a sub-system analysis is performed) “In the first step models of the subsystems are identified. In the second step these models are used to predict the future coupling signal behavior via MBE”, and Page 3288, Right and Figure 6 extrapolation method automatically switches from SBC to MBC during the coupling interval (at the coupling time the extrapolation methods are automatically adapted) “During this phase signal-based coupling (SBC) techniques can be used … If the smooth activation is chosen an additional transient phase during the activation occurs where the MBC gets activated slowly, see Fig. 2.” 
    PNG
    media_image1.png
    152
    358
    media_image1.png
    Greyscale
, and Page 3287, Right the current states of the subsystem is used in the extrapolation of the desired coupling signal values (based on the sub-system information and the interconnection network) “The extrapolation process uses the model-parameters and additional, depending on the online identification technique, identified subsystem states to predict the future coupling signal behavior … The presented approach uses a linear time-varying second order system which locally approximates the subsystem behavior to predict the future coupling signal values.”, and Page 3287, Left).  Therefore Stettinger (Model Inter) teaches that at least of portion of the extrapolation methods portion of the coupling is configured automatically between two or more subsystems.  Therefore Applicant’s arguments are not persuasive.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. (see emphasis in Applicant’s remarks).  Stettinger (Model inter) and Benedikt (Adaptive), alone or in combination, teach the automatic configuration of the dynamic portions of the coupling (see Claim Rejections - 35 U.S.C. § 103).  Further, Benedikt (Adapative) is relied upon to teach the macro step size are automatically adapted based on the sub-system information of the first and/or the second sub-systems and the interconnection network (Figure 1 the macro-step-size can be different for every iteration (at the coupling time) 
    PNG
    media_image2.png
    220
    492
    media_image2.png
    Greyscale
, and Page 7 the macro-step-size adaptations are based on (the macro time step size are adapted) the error of the extrapolation after every iteration, where the error is based on the extrapolated values and the actual solution at every iteration (based on the sub-system information of first/second sub-systems and the interconnection network), and where the adaptation does not require human intervention (automatically adapted) 
    PNG
    media_image3.png
    173
    482
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    214
    484
    media_image4.png
    Greyscale
).  Therefore Applicant’s arguments are not persuasive.

Applicant argues: “On page 23 of the present Office Action, it is argued that Stettinger (Model Inter) discloses the feature "wherein at the coupling time a sub-system analysis is performed and the extrapolation methods are automatically adapted based on the subsystem information of the first and/or second subsystem and interconnection network". In this context, the Office Action refers to Figure 2 and corresponding passages in the text of Stettinger (Model Inter).  However, Figure 2 only shows a transition between signal-based coupling (SBC) and model-based coupling (MBC), not between signal-based extrapolation (SBE) and model-based extrapolation (MBE).
It is clear from context that signal-based coupling in the teaching of Stettinger (Model Inter) does not involve signal-based extrapolation. As described in Sections E and F of Stettinger (Model Inter), the extrapolation is always model-based and is not implemented during the learning phase during which signal-based coupling is employed. As is clear from the last paragraph of Section A, the method of Stettinger (Model Inter) is proposed exactly to avoid disadvantages of signal-based extrapolation.
Furthermore, even if the signal-based coupling involved signal-based extrapolation, Figure 2 and the corresponding text show that the transition between SBC and MBC is always carried out for each simulation step. Thus, the transition is not adaptive and therefore is not based on subsystem information of the first and/or second subsystem and interconnection network. But again, Stettinger (Model Inter) does not disclose signal-based extrapolation in the first place.
For these reasons, Stettinger (Model Inter) does not disclose a dynamic adaptation of the extrapolation methods.” (emphasis bold added) (emphasis underline and italics original)
(emphasis added)

(see emphasis in Applicant’s remarks).  The requirements for an obviousness rejection are discussed in MPEP 2141.  As argued by Applicant, the model-based coupling taught by Stettinger (Model Inter) comprises model-based extrapolation.  Therefore it is reasonable to interpret that the signal-based coupling disclosed  by Stettinger (Model Inter) comprises one or more of the various signal-based extrapolation methods explicitly disclosed (see Page 3286, Right “In co-simulation different subsystems, realized in their domain specific simulation tools, are coupled in order to simulate the overall system behavior … Up to date co-simulation platforms use signal based polynomial extrapolation techniques of low order such as zero-order-hold (ZOH), first-order-hold (FOH) or second-order hold (SOH) extrapolation.”).  Indeed, the disclosed signal-based extrapolation methods are in the context of coupling different subsystems.  Further, the disclosed “model-based coupling” is reasonably interpreted as distinguishing from any previously mentioned coupling methods (i.e. those comprising ZOH, FOH or SOH extrapolation methods).  Therefore one of ordinary skill in the art would have understood that at least the ZOH, FOH and SOH extrapolation methods are used in a signal-based coupling since they merely rely on different orders of the signal values themselves, as contrasted with the model-based coupling which further relies on learning subsystem parameters during a learning phase (see Page 3288, Right known extrapolation techniques (signal-based extrapolation) can be used during a signal-based coupling and prior to learning the subsystem parameters “An initial identification of the unknown subsystem parameters is necessary before the activation of the model-based extrapolation is possible. This time interval is referred to as the learning phase. During this phase signal-based coupling (SBC) techniques can be used.”).  Therefore Applicant’s arguments are not persuasive.

Applicant appears to argue that the coupling taught by Stettinger (Model Inter) does not involve signal-based extrapolation, and always transitions in the same manner from signal-based coupling to model-based coupling (i.e. a single algorithm to perform the extrapolation), and therefore Stettinger (Model Inter) does not teach ”dynamic adaptation of the extrapolation methods”.  The requirements for broadest reasonable interpretation are discussed in MPEP 2111.  Examiner notes that the model-based coupling taught by Stettinger (Model Inter) is between generic subsystems S1 and S2, and between generic coupling values uk and yk.  Therefore in any generic co-simulation system there would be a plurality of model-based coupling elements, each one being adapted every time step.  Therefore, the same algorithm being used to perform the extrapolation for a plurality of first/second parameter inputs/outputs (i.e. between a plurality of subsystems) is reasonably encompassed by the recited “the extrapolation methods … are automatically adapted” since the extrapolation method is specifically adapted at each time step for the plurality of first/second parameter inputs/outputs, and irrespective of any initial learning phase during which signal-based coupling is employed.  Indeed, although there is always a transition from signal-based coupling to model-based coupling, the resulting model uses learned parameters from the current time step which results in the final extrapolation having dynamic elements.  Therefore Applicant’s arguments are not persuasive.

“Benedikt (Adaptive), Benedikt (Macro), Broman, Stettinger (On), Benedikt (Modeling), and Stettinger (Model coupling) are scientific publications that describe various aspects of co-simulations.”

	Applicant appears to argue that the relied upon references are not analogous art since they are merely “scientific publications that describe various aspects of co-simulation”.  The requirements for analogous are discussed in MPEP 2141.01(a).  Examiner notes the universe of prior art available for formulating a prior art rejection does not depend in any way on the type of publication (i.e. excluding scientific publications).  Indeed, it is noted that specifically Stettinger (Model inter), Benedikt (Adaptive) and Stettinger (On) are authored by the instant inventor and relate to co-simulation.  Therefore at least these references appear to be highly analogous to the claimed invention.  Therefore Applicant’s arguments are not persuasive.

	Applicant argues: “However, none of these documents whether considered alone or in any combination with the remaining cited documents discloses or renders obvious a fully automatic configuration of a coupling between subsystems as described in the subject matter of claim 1, as amended.
Instead, these documents merely disclose the adaptation or adjustment of individual parameters, while the remaining parameters are all externally predetermined. It is precisely the selection of coupling parameters and methods, which are to be automatically adapted for a fully automatic configuration, that is the greatest challenge in the implementation of a co-simulation” (emphasis bold added) (emphasis underline and italics original)

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  More specifically, Applicant appears to argue that the automatic adaptation of the execution sequence, the extrapolation methods and the macro step size are individually, nor has Applicant specifically argued how the combination of individual references would fail to arrive at the claimed invention beyond the implementation being “the greatest challenge”.  Therefore Applicant’s arguments are not persuasive (see MPEP 2145(1) "The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)'').

Applicant appears to argue that one of ordinary skill in the art would not be skilled enough to combine the teachings of Stettinger (Model inter), Benedikt (Adaptive) and Stettinger (On) to arrive at the claimed invention, or alternatively that the teachings of Stettinger (Model inter), Benedikt (Adaptive) and Stettinger (On) are not detailed enough to enable one of ordinary skill in the art to arrive at the claimed invention.  The requirements for an obvious rejection, including determining the level of ordinary skill in the art, are discussed in MPEP 2141.03.  Examiner notes that there are many factors for determining the level of ordinary skill in the art, and that “sophistication of the technology” is only one of them, and further that the “hypothetic person [of ordinary skill in the art] is not definable by way of credentials”.  Therefore the mere assertion that the automatic adaptation of the execution sequence, the extrapolation methods and the 

Applicant argues: “For example, Benedikt (Adaptive) describes adaptive control of the macro step size and an adaptive scheduling strategy (Abstract; p. 8, col. 2). However, while Benedikt (Adaptive) teaches the adaptive control of individual parameters, it does not address or consider the problem of which combination of steps or parameters need to be automated … Thus, Benedikt (Adaptive) fails to hint at the combined automation of the specific steps described in claim 1 to solve the crucial problem how to enable a completely automatic configuration (see also the underlying schema illustrated in Fig. 3 of the patent application).” (emphasis bold added) (emphasis underline and italics original)

	Applicant’s arguments are not persuasive based on the preceding remarks.

	Applicant argues: “In summary, these documents discuss various aspects of co-simulations, including adaptation methods for individual parameters such as macro-step size. However, none of them raises the problem how to fully automate the configuration of subsystem coupling. Accordingly, the person skilled in the art does not find any hint in these documents, which specific steps have to be automatically adapted as well as which information has to be provided to enable an automatic configuration. 
Thus, a skilled person could not achieve the claimed method from the proposed combination of Stettinger (Model Inter), Karner Comprehensive, Benedikt (Adaptive) and Stettinger (On).” (emphasis bold added) (emphasis underline and italics original)

	Applicant’s arguments are not persuasive based on the preceding remarks.

Applicant argues: “Dependent claims 2, 4 and 5 depend directly from independent claim 1 and include all the features and limitations of claim 1.”

	Applicant’s arguments are not persuasive based on the preceding remarks.

	Applicant argues: “The proposed combination of Stettinger (Model Inter), Karner Comprehensive, Benedikt (Adaptive), Stettinger (On) and Benedikt Macro merely discloses the adaptation or adjustment of the macro step size, while the remaining parameters remain externally predetermined …
Stettinger (Model Inter), Karner Comprehensive, Benedikt (Adaptive), Stettinger (On) and Benedikt Macro does not render claims 6 and 9, which depend directly from claim 1, unpatentable”

	Applicant’s arguments are not persuasive based on the preceding remarks.

	Applicant argues: “The proposed combination of Stettinger (Model Inter), Karner Comprehensive, Benedikt (Adaptive), Stettinger (On) and Broman fails to disclose, teach or suggest how to automate the configuration of sub-system coupling in a simulation …
Accordingly, for at least these reasons, the proposed combination of Stettinger (Model Inter), Karner Comprehensive, Benedikt (Adaptive), Stettinger (On) and Broman does not render claim 7, which depends directly from claim 1, unpatentable.”

	Applicant’s arguments are not persuasive based on the preceding remarks.

Applicant argues: “The proposed combination of Stettinger (Model Inter), Karner Comprehensive, Benedikt (Adaptive), Stettinger (On) and Benedikt Modeling fails to disclose, teach or suggest how to automate the configuration of sub-system coupling in a simulation …
Accordingly, for at least these reasons, the proposed combination of Stettinger (Model Inter), Karner Comprehensive, Benedikt (Adaptive), Stettinger (On) and Benedikt Modeling does not render claim 10, which depends directly from claim 1, unpatentable.”
	
	Applicant’s arguments are not persuasive based on the preceding remarks.

Applicant argues: “The proposed combination of Stettinger (Model Inter), Karner Comprehensive, Benedikt (Adaptive) and Stettinger (On) in further view of Stettinger (Model coupling) fails to disclose, teach or suggest how to automate the configuration of sub-system coupling in a simulation where the execution sequence is adapted. …
Accordingly, for at least these reasons, the proposed combination of Stettinger (Model Inter), Karner Comprehensive, Benedikt (Adaptive) and Stettinger (On) in further view of Stettinger (Model coupling) does not render claim 11, which depends directly from claim 1, unpatentable.

	Applicant’s arguments are not persuasive based on the preceding remarks.

	Applicant argues: “As established above, the proposed combination of Stettinger (Model Inter), Karner Comprehensive, Benedikt (Adaptive) and Stettinger (On) does not fairly suggest a fully automatic configuration of a coupling between simulation subsystems, which is carried out dynamically for 
Otherwise, Benedikt 248 discloses adaptive adjustment of individual parameters such as macro step size control (e.g., Abstract).
Such an adaptive adjustment of individual parameters does not amount to an automatic configuration of the coupling between two sub-systems as recited in claim 12, as amended …
Accordingly, for at least these reasons, the proposed combination of Stettinger (Model Inter), Benedikt '248, Karner Comprehensive, Benedikt (Adaptive) and Stettinger (On), does not render independent claim 12 unpatentable.”

	Applicant’s arguments are not persuasive based on the preceding remarks.

	Applicant argues: “Dependent claim 15 depends directly from independent claim 1, which as established above is not rendered unpatentable over any combination of the cited documents. Furthermore, claim 15 includes subject matter which clarifies why an automatic adjustment of the cited parameters is crucial for a fully automated configuration of the coupling …
The cited prior art of record fails to fairly suggest the claimed method including …
For at least the reasons noted above, the subject matter of new claims 15 and 16 is also allowable.”

	Applicant’s arguments are not persuasive based on the preceding remarks.

Claim Objections
Claim 15 is objected to because of the following informalities:  there appears to be a typographical error in “the automatic configuration is based on that the execution sequence determines, which coupling signals have to be extrapolated, that extrapolation errors increase with increasing macro step sizes in the case of a non-iterative co-simulation”.  It is noted the disclosure has the first bolded comma, but not the second bolded comma (it is in fact a semicolon).  As explicitly disclosed, the execution sequence only determines which coupling signals have to be extrapolated, and the remaining features further limit the automatic configuration.  This is the interpretation for the prior art search.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 2 and 4 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Stettinger et al. “A Model-Based Approach for Prediction-Based Interconnection of Dynamic Systems” (henceforth “Stettinger (Model Inter)”) in view of Benedikt et al. “An Adaptive Coupling Methodology for Fast Time-Domain Distributed Heterogeneous Co-Simulation” (henceforth “Benedikt (Adaptive)”).  Stettinger (Model inter) and Benedikt (Adaptive) are analogous art since they are in the same field of co-simulations, and since they solve the same problem of more effectively coupling the sub-systems in a co-simulation.

claim 1, Stettinger (Model inter) teaches a method for automatically configuring a co-simulation for a total system having at least a first sub-system and a second sub-system, (Stettinger (Model inter) Abstract “This paper proposes a model based coupling technique for interconnected systems”, and Figure 1 and Figure 2 the coupling occurs using a machine-learned model and switching strategy, and without any required human intervention (automatically configuring a co-simulation) 
    PNG
    media_image5.png
    133
    370
    media_image5.png
    Greyscale
)
wherein the first sub-system has at least one first parameter input and at least one first parameter output, wherein the first parameter output is determinable based on the first parameter input by a first solution algorithm, and wherein the second sub-system has at least one second parameter input and at least one second parameter output, wherein the second parameter output is determinable based on the second parameter input by a second solution algorithm, the method comprising: (Stettinger (Model inter) Page 3289, Right to Page 3290, Left and Figure 5 the different subsystems of the HEV are implemented in different simulators (a first/second solution algorithm), each subsystem having inputs and outputs and depending on another subsystem (first/second parameter input/output) “This example represents a hybrid electric vehicle (HEV) with 4 involved subsystems which are connected in order to simulate the overall system behavior, see Fig. 5 … The other involved subsystems (Cockpit, Vehicle and Thermal Network) are modeled in different simulation tools and depend on the results of the ETAS real-time system… In the HEV example the Management System (ETAS real-time system) interacts via 7 in- and outputs with other subsystems.” 
    PNG
    media_image6.png
    564
    490
    media_image6.png
    Greyscale
, and Page 3286, Right each simulation tool computes its results at every micro-time-step and exchanges data with another subsystem at the macro-time-step (first/second output determinable based on the first/second input) “The step-sizes of the numerical solvers of the domain specific simulation tools are called micro-time-steps (denoted by dirac_T) and the step-sizes to perform the coupling data exchange between the involved subsystems to realize the synchronization are called macro-time-steps (denoted by delta_T)”)
determining an interconnection network, which couples the first sub-system and the second sub-system at a coupling and determines, which one of the first and the second parameter outputs is determined as a coupling quantity for the corresponding first and second parameter inputs, (Stettinger (Model inter) Figure 5 the subsystem are interconnected with one-way data flows (interconnection network) 
    PNG
    media_image6.png
    564
    490
    media_image6.png
    Greyscale
)
determining first sub-system information of the first sub-system and second sub-system information of the second sub-system, (Stettinger (Model inter) Page 3289, Right and Figure 5 heat balances are determined for the Thermal Network subsystem (first sub-system information), and vehicle signals comprising VEL are determined by the Vehicle subsystem (second sub-system) “The Thermal Network is modeled in KULI3 which enables the simulation of the various heat balances. The Vehicle subsystem is modeled in AVL CRUISE4 and enables the vehicle and driveline system analysis.”, and Page 3290, Left and Figure 7 the VEL signals represents the actual simulation velocity of the vehicle (second sub-system information) in relation to a desired velocity “Fig. 7 shows the resulting velocity of the HEV according to the desired reference velocity” 
    PNG
    media_image7.png
    582
    723
    media_image7.png
    Greyscale
)
selecting an execution sequence, by which it is determined in which sequence relative to each other the first parameter output and the second parameter output are determined and thus is defined which first and/or second parameter inputs have to be extrapolated, (Stettinger (Model inter) Page 3289, Right a parallel scheduling is used for the HEV example (an execution sequence) and there are extrapolated signals 
    PNG
    media_image8.png
    124
    465
    media_image8.png
    Greyscale
, and Page 3290, Left the number of extrapolated signals is known between the real-time and non-real-time portions “These 8 EKFs produce 8 future estimated coupling signals but only 7 of them are needed.”, and Page 3286, Right a serial execution sequence could also have been used (selecting) “The amount of introduced coupling errors depends on the used subsystem scheduling. In principal there are two scheduling variants: sequential and parallel. In the sequential case only the inputs of the subsystem, which gets executed first have to be extrapolated.”)
determining extrapolation methods, by which the first and second parameter inputs are determinable during a macro step size, (Stettinger (Model inter) Page 3286, Right three extrapolation methods are identified “To handle bidirectional dependencies some coupling signals are unknown and therefore have to be estimated.  This estimation is typically performed via signal-based extrapolation schemes … Up to date co-simulation platforms use signal based polynomial extrapolation techniques of low order such as zero-order-hold (ZOH), first-order-hold (FOH) or second-order-hold (SOH) extrapolation.”)
determining a macro step size which prescribes coupling times, at which an exchange of the corresponding first and second input parameters and of the first and second output parameters between the first and the second (Stettinger (Model inter) Page 3286, Right delta_T is the time-step at which coupling occurs“The step-sizes of the numerical solvers of the domain specific simulation tools are called micro-time-steps (denoted by dirac_T) and the step-sizes to perform the coupling data exchange between the involved subsystems to realize the synchronization are called macro-time-steps (denoted by delta_T)”, and Page 3289, Right the macro-time-step of the HEV example is 0.2s 
    PNG
    media_image8.png
    124
    465
    media_image8.png
    Greyscale
)
configuring the coupling of the first and the second sub- systems based on the interconnection network, the first sub-system information and the second sub-system information, the execution sequence,  the extrapolation methods, and the macro step size, and performing the co-simulation during the macro time step (Stettinger (Model inter) Page 3289, Right the HEV examples shows all the configured elements “This example represents a hybrid electric vehicle (HEV) with 4 involved subsystems which are connected in order to simulate the overall system behavior, see Fig. 5”, and Figure 7 the co-simulation is executed 
    PNG
    media_image9.png
    256
    325
    media_image9.png
    Greyscale
, and Page 3286, Right “In a co-simulation, the involved simulation tools are paused every macro-time-step (delta_T) to perform the coupling data exchange for synchronization”)
wherein the coupling is configured automatically for each simulation step, wherein for each simulation step at the coupling time a sub-system analysis is performed, and the extrapolation methods are automatically adapted for the next simulation step based on the sub-system information of the first and/or second subsystem and the interconnection network (Stettinger (Model inter) Page 3289, Left the subsystem models are identified in the first phase of the coupling (at the coupling time a sub-system analysis is performed) “In the first step models of the subsystems are identified. In the second step these models are used to predict the future coupling signal behavior via MBE”, and Page 3288, Right and Figure 6 extrapolation method automatically switches from SBC to MBC during the coupling interval (at the coupling time the extrapolation methods are automatically adapted, and for each simulation step, and for the next simulation step) “During this phase signal-based coupling (SBC) techniques can be used … If the smooth activation is chosen an additional transient phase during the activation occurs where the MBC gets activated slowly, see Fig. 2.” 
    PNG
    media_image1.png
    152
    358
    media_image1.png
    Greyscale
, and Page 3287, Right the current states of the subsystem is used in the extrapolation of the desired coupling signal values (based on the sub-system information and the interconnection network) “The extrapolation process uses the model-parameters and additional, depending on the online identification technique, identified subsystem states to predict the future coupling signal behavior … The presented approach uses a linear time-varying second order system which locally approximates the subsystem behavior to predict the future coupling signal values.”, and Page 3287, Left, and Page 3291, Right the coupling is implemented in real-time and without any mention or implication of a user performing the coupling algorithm steps (wherein the coupling is configured automatically) “The MBC strategy is a promising approach to handle real-time co-simulation problems. It is designed to cope with communication time-delays and therefore ensures a time correct coupling.”)

Stettinger (Model inter) does not appear to explicitly disclose: wherein for each simulation step at the coupling time the execution sequence and the macro step size for the next simulation step based on the sub-system information of the first and/or the second subsystems and the interconnection network.

However Benedikt (Adaptive) teaches:
wherein, for each simulation step at the coupling time 
the execution sequence are automatically adapted for the next simulation step based on sub-system information of first and/or the second sub-systems and interconnection network (Benedikt (Adaptive) Page 2, Right subsystems with no change (for each simulation step, and for the next simulation step) are skipped which amounts to a change in the overall sequence (e.g. skipping B for an otherwise sequential scheduling rule results in A --> B --> C ---> A ---> C ---> A) “In terms of scheduling, several rules must be obeyed to obtain an effective order for the simulation of the subsystems. For example to reduce the simulation time it is necessary to simulate the subsystems in signal flow direction. Another criterion is, whether the global system network contains inactive loops (i.e. no change in their respective output values); these subsystems do not have to be simulated over a certain time slot [3].”)
the macro step size are automatically adapted for the next simulation step based on the sub-system information of the first and/or the second sub-systems and the interconnection network (Benedikt (Adapative) Figure 1 the macro-step-size can be different for every iteration (for each simulation step at the coupling time) 
    PNG
    media_image2.png
    220
    492
    media_image2.png
    Greyscale
, and Page 7 the macro-step-size adaptations are based on (the macro time step size are adapted) the error of the extrapolation after every iteration, where the error is based on the extrapolated values and the actual solution at every iteration (based on the sub-system information of first/second sub-systems and the interconnection network), and where the adaptation does not require human intervention (automatically adapted) 
    PNG
    media_image3.png
    173
    482
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    214
    484
    media_image4.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the co-simulation method having different sub-system and extrapolation of coupling parameters disclosed by Stettinger (Model inter) with the method of adapting the macro step size disclosed by Benedikt (Adaptive).  One of ordinary skill in the art would have been motivated to make this modification in order to reduce the errors of the overall simulation from the extrapolation on the coupling parameters or to reduce the simulation time (Benedikt (Adaptive) Page 8, Left 
    PNG
    media_image10.png
    613
    490
    media_image10.png
    Greyscale
, and Page 2, Right).

With regard to claim 2, Stettinger (Model inter) in view of Benedikt (Adaptive) teaches the method according to claim 1, and further teaches:
wherein, after a macro time step, the co-simulation is finished or the co-simulation is performed anew. (Stettinger (Model inter) Figure 7 with a macro-step-size of 0.2s there are several times steps shown, and eventually the simulation terminates 
    PNG
    media_image9.png
    256
    325
    media_image9.png
    Greyscale
)

With regard to claim 4, Stettinger (Model inter) in view of Benedikt (Adaptive) teaches the method according to claim 1, and further teaches:
wherein the sub-system information being determined for each simulation step comprises the input-output dynamics of the sub-systems between the first input parameter and the first output parameter of the first sub-system, between the second input parameter and the second output parameter of the second sub-system, and between a third input parameter and a third output parameter of a third sub-system (Stettinger (Model inter) Page 3289, Right and Figure 5 heat balances are determined for the Thermal Network subsystem (input-output dynamics of first sub-system), and vehicle signals comprising VEL are determined by the Vehicle subsystem (second sub-system), and energy management of the hybrid vehicle are determined in the Management system (input-output dynamics of a third sub-system) “The subsystem (Management System) represents a control unit which defines the energy management of the hybrid vehicle ETAS2 and runs on an real-time system. … The Thermal Network is modeled in KULI3 which enables the simulation of the various heat balances. The Vehicle subsystem is modeled in AVL CRUISE4 and enables the vehicle and driveline system analysis.”, and Page 3290, Left and Figure 7 the VEL signals represents the actual simulation velocity of the vehicle (input-output dynamics of second sub-system) in relation to a desired velocity “Fig. 7 shows the resulting velocity of the HEV according to the desired reference velocity” 
    PNG
    media_image7.png
    582
    723
    media_image7.png
    Greyscale
)

claim 5, Stettinger (Model inter) and further in view of Benedikt (Adaptive) teaches the method according to claim 1, and further teaches:
wherein the sub-system information being determined for teach simulation step comprises a simulation time of the first sub-system and/or of the second sub-system (Stettinger (Model inter) Page 3289, Right and Figure 5 the subsystems have different micro and macro step sizes (a simulation time) and they all get synchronized (sub-system information comprises) “The subsystems (Cockpit, Vehicle and Thermal Network) get synchronized to the involved ETAS real-time system otherwise no time-correct coupling data exchange is possible.”)

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Stettinger (Model inter) in view of Benedikt (Adaptive), and further in view of Benedikt et al. “Macro-step-size Selection and Monitoring of the Coupling Error for Weak Coupled Subsystems in the Frequency-domain” (henceforth “Benedikt (Macro)”).  Stettinger (Model inter), Benedikt (Adapative) and Benedikt (Macro) are analogous art since they are in the same field of co-simulations, and since they solve the same problem of more effectively coupling the sub-systems in a co-simulation.

With regard to claim 6, Stettinger (Model inter) in view of Benedikt (Adaptive) teaches the method according to claim 1, and does not appear to explicitly disclose: wherein the sub-system information comprises an instantaneous frequency of the first 

However Benedikt (Macro) teaches:
wherein the sub-system information being determined for each simulation step comprises an instantaneous frequency of the first and/or the second input parameters and/or of the first and/or the second output parameters (Benedikt (Macro) 1014 the macro-step-size can be evaluated with respect to the extracted actual maximum bandwidth (sub-system information comprises an instantaneous frequency) of the coupling signal (i.e. first/second input/output parameters) by comparing to a heuristically determined usage bandwidth “Table 1 summarises the relations between the feasible efficient normed bandwidth of the coupling signal regarding the extrapolation techniques [5]. This table yields as ’rule-of-thumb’ for macro-step-size selection and is determined heuristically based on considerations of the coupling elements in the frequency domain. … This means, that co-simulation results can be qualitatively evaluated if the actual maximum bandwidth of the coupling signal may be extracted and an usable bandwidth of the corresponding coupling element is defined”, and Figure 5 maximum instantaneous frequency of the coupling signals over the simulation time is compared to the ideal maximum bandwidth which depend on the extrapolation method 
    PNG
    media_image11.png
    439
    690
    media_image11.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the co-simulation method having different sub-system and extrapolation of coupling parameters disclosed by Stettinger (Model inter) in view of Benedikt (Adaptive) with the method of evaluating the macro step size based on a frequency of the coupling signals disclosed by Benedikt (Macro).  One of ordinary skill in the art would have been motivated to make this modification in order to choose a more optimal macro-step-size (Benedikt (Macro) Page 1011 “In Section 3, based on considerations of the coupling element in the frequency-domain, a ’rule-of-thumb’ for a suitable selection of the macro-step-size is proposed.”)

With regard to claim 9, Stettinger (Model inter) in view of Benedikt (Adaptive) teaches the method according to claim 1, and does not appear to explicitly disclose: wherein the sub-system information comprises an analysis of coupling events of the first 

However Benedikt (Macro) teaches:
wherein the sub-system information comprises an analysis of coupling events of the first and/or the second input parameters and/or of the first and/or the second output parameters of the sub-systems (Benedikt (Macro) Page 1014 the bandwidth of the coupling signals is extracted (analysis of coupling events) “Obviously, to proof relation (4) the extraction of information on frequency components of the coupling signal is required. This means, that co-simulation results can be qualitatively evaluated if the actual maximum bandwidth of the coupling signal may be extracted and an usable bandwidth of the corresponding coupling element is defined”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the co-simulation method having different sub-system and extrapolation of coupling parameters disclosed by Stettinger (Model inter) in view of Benedikt (Adaptive) with the method of analyzing the frequency of the coupling signals disclosed by Benedikt (Macro).  One of ordinary skill in the art would have been motivated to make this modification in order to choose a more optimal macro-step-size (Benedikt (Macro) Page 1011 “In Section 3, based on considerations of the coupling element in the frequency-domain, a ’rule-of-thumb’ for a suitable selection of the macro-step-size is proposed.”)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Stettinger (Model inter) in view of Benedikt (Adaptive), and further in view of Broman et al. “Determinate Composition of FMUs for Co-Simulation” (henceforth “Broman”).  Stettinger (Model inter), Benedikt (Adaptive) and Broman are analogous art since they are in the same field of co-simulations, and since they solve the same problem of more effectively coupling the sub-systems in a co-simulation.

With regard to claim 7, Stettinger (Model inter) in view of Benedikt (Adaptive) teaches the method according to claim 1, and does not appear to explicitly disclose: wherein the sub-system information comprises a direct reach-through of the first and/or the second input parameters on the first and/or the second output parameters of the sub-systems.

However Broman teaches:
wherein the sub-system information comprises a direct reach-through of the first and/or the second input parameters on the first and/or the second output parameters of the sub-systems (Broman Figure 2 the output y2 is merely a scaled version of the input u without any dependence of other variables 
    PNG
    media_image12.png
    237
    266
    media_image12.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the co-simulation method having different sub-system and extrapolation of coupling parameters disclosed by Stettinger (Model inter) in view of Benedikt (Adaptive) with the method of setting a sub-system model to utilize a static function which directly relates an input to an output disclosed by Broman.  One of ordinary skill in the art would have been motivated to make this modification in order to create a sub-system functionality (Broman Page 5 “Suppose we want to create an FMU with the functionality shown in Figure 2.  The figure shows a continuous-time model modeling a trivial ODE, where the input u is the derivative of the output y1, and the output y2 is the input u multiplied by -5”).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Stettinger (Model inter) in view of Benedikt (Adaptive), and further in view of Benedikt et al. “Modelling and analysis of the non-iterative coupling process for co-simulation” (henceforth “Benedikt (Modeling)”).  Stettinger (Model inter), Benedikt (Adaptive) and .

With regard to claim 10, Stettinger (Model inter) in view of Benedikt (Adaptive) teaches the method according to claim 1, and does not appear to explicitly disclose wherein the step of determining the macro step size has the following: determining a first macro step size of the first sub-system, wherein the first macro step size prescribes first coupling times, at each of which the first output parameter is determinable, determining a second macro step size of the second sub-system, wherein the second macro step size prescribes second coupling times, at each of which the second output parameter is determinable.

However Benedikt (Modeling) teaches wherein the step of determining the macro step size has the following: 
determining a first macro step size of the first sub-system, wherein the first macro step size prescribes first coupling times, at each of which the first output parameter is determinable, determining a second macro step size of the second sub-system, wherein the second macro step size prescribes second coupling times, at each of which the second output parameter is determinable. (Benedikt (Modeling) Page 453 subsystems can be solved sequentially (first/second coupling times) at different step sizes (first/second macro step size) “Additionally, subsystems may be solved using different macro-step sizes and the independent piecewise simulation of the subsystems may be performed in sequential or in parallel order”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the co-simulation method having different sub-system and extrapolation of coupling parameters disclosed by Stettinger (Model inter) and further in view of Benedikt (Adaptive) with the method of co-simulation with sub-system having different macro step sizes disclosed by Benedikt (Modeling).  One of ordinary skill in the art would have been motivated to make this modification in order to implement a state-of-the art non-iterative coupling strategy (Benedikt (Modeling) Page 453 “In practice, it is state-of-the art to use non-iterative coupling methodologies in co-simulation applications, because of their simplicity of implementation as well as limited simulation tool interfacing capabilities [13]. By this coupling approach, each subsystem is independently solved using a tailored fixed or a variable step-size solver with specified settings”).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Stettinger (Model inter) in view of Benedikt (Adaptive), and further in view of Benedikt (Modeling), and further in view of Stettinger et al. “Model-based Coupling Approach for non-iterative Real-Time Co-Simulation” (henceforth “Stettinger (Model coupling)”).  Stettinger (Model inter), Benedikt (Adaptive), Benedikt (Modeling) and Stettinger (Model coupling) are analogous art since they are in the same field of co-simulations, and since they solve the same problem of more effectively coupling the sub-systems in a co-simulation.

claim 11, Stettinger (Model inter) in view of Benedikt (Adaptive), and further in view of Benedikt (Modeling) teaches the method according to claim 10, and does not appear to explicitly disclose wherein the step of determining the extrapolation methods has the following: determining first extrapolation methods of the first sub-system, by which the first parameter inputs are determinable during the a first macro step size, determining second extrapolation methods of the second sub-system, by which the second parameter inputs are determinable during the second macro step size.

However Stettinger (Model coupling) teaches wherein the step of determining the extrapolation methods has the following: 
determining first extrapolation methods of the first sub-system, by which the first parameter inputs are determinable during the a first macro step size, determining second extrapolation methods of the second sub-system, by which the second parameter inputs are determinable during the second macro step size. (Stettinger (Model coupling) Page 2086, Right and Figure 6 the extrapolation method can be changed during the simulation execution as soon as valid models for the model-based coupling approach are available, where the various sub-systems could have valid models available at different times “During the learning phase signal-based extrapolation schemes can be applied until valid subsystem models are available.  Using the hard activation-scheme the model-based coupling approach gets activated after the learning-phase which potentially results in a bump-transfer characteristic depending on the involved subsystem dynamics.” 
    PNG
    media_image13.png
    315
    591
    media_image13.png
    Greyscale
, and Figure 7 any two subsystem can selectively have either a signal-based extrapolation or model-based coupling 
    PNG
    media_image14.png
    613
    506
    media_image14.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the co-simulation method having different sub-system and extrapolation of coupling parameters disclosed by Stettinger (Model inter) in view of Benedikt (Adaptive), and further in view of Benedikt (Modeling) with the method of utilizing different extrapolation methods disclosed by Stettinger (Model (Stettinger (Model coupling) Page 2084, Right “In Section III a so-called model-based coupling approach is proposed, which exhibits an improved coupling performance”).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Stettinger (Model inter) in view of Benedikt et al. (EP 2442248) (henceforth “Benedikt (248)”), and further in view of Benedikt (Adaptive).  Stettinger (Model inter), Benedikt (248) and Benedikt (Adaptive) are analogous art since they are in the same field of co-simulations, and since they solve the same problem of more effectively coupling the sub-systems in a co-simulation.

With regard to claim 12, Stettinger (Model inter) teaches configuring a co-simulation for a total system having at least a first sub-system and a second sub-system, (Stettinger (Model inter) Abstract “This paper proposes a model based coupling technique for interconnected systems”)
wherein the first sub-system has at least a first parameter input and at least a first parameter output, wherein the first parameter output is determinable based on the first parameter input by a first solution algorithm, and wherein the second sub-system has at least a second parameter input and at least a second parameter output, wherein the second parameter output is determinable based on the second parameter input by the second solution algorithm, comprising: (Stettinger (Model inter) Page 3289, Right to Page 3290, Left and Figure 5 the different subsystems of the HEV are implemented in different simulators (a first/second solution algorithm), each subsystem having inputs and outputs and depending on another subsystem (first/second parameter input/output) “This example represents a hybrid electric vehicle (HEV) with 4 involved subsystems which are connected in order to simulate the overall system behavior, see Fig. 5 … The other involved subsystems (Cockpit, Vehicle and Thermal Network) are modeled in different simulation tools and depend on the results of the ETAS real-time system… In the HEV example the Management System (ETAS real-time system) interacts via 7 in- and outputs with other subsystems.” 
    PNG
    media_image6.png
    564
    490
    media_image6.png
    Greyscale
, and Page 3286, Right each simulation tool computes its results at every micro-time-step and exchanges data with another subsystem at the macro-time-step (first/second output determinable based on the first/second input) “The step-sizes of the numerical solvers of the domain specific simulation tools are called micro-time-steps (denoted by dirac_T) and the step-sizes to perform the coupling data exchange between the involved subsystems to realize the synchronization are called macro-time-steps (denoted by delta_T)”)
determining an interconnection network, which couples the first sub-system and the second sub-system at a coupling, and determines, which one of the first and the second parameter outputs is determined as a coupling quantity for the corresponding first and second parameter inputs, (Stettinger (Model inter) Figure 5 the subsystem are interconnected with one-way data flows (interconnection network) 
    PNG
    media_image6.png
    564
    490
    media_image6.png
    Greyscale
)
a determining unit of first sub-system information of the first sub-system and second sub-system information of the second sub-system, (Stettinger (Model inter) Page 3289, Right and Figure 5 heat balances are determined for the Thermal Network subsystem (first sub-system information), and vehicle signals comprising VEL are determined by the Vehicle subsystem (second sub-system) “The Thermal Network is modeled in KULI3 which enables the simulation of the various heat balances. The Vehicle subsystem is modeled in AVL CRUISE4 and enables the vehicle and driveline system analysis.”, and Page 3290, Left and Figure 7 the VEL signals represents the actual simulation velocity of the vehicle (second sub-system information) in relation to a desired velocity “Fig. 7 shows the resulting velocity of the HEV according to the desired reference velocity” 
    PNG
    media_image7.png
    582
    723
    media_image7.png
    Greyscale
)
a selection of an execution sequence, by which it is determined, in which sequence relative to each other the first parameter output and the second parameter output are determined, (Stettinger (Model inter) Page 3289, Right a parallel scheduling is used for the HEV example (an execution sequence) and there are extrapolated signals 
    PNG
    media_image8.png
    124
    465
    media_image8.png
    Greyscale
, and Page 3290, Left the number of extrapolated signals is known between the real-time and non-real-time portions “These 8 EKFs produce 8 future estimated coupling signals but only 7 of them are needed.”, and Page 3286, Right a serial execution sequence could also have been used (selecting) “The amount of introduced coupling errors depends on the used subsystem scheduling. In principal there are two scheduling variants: sequential and parallel. In the sequential case only the inputs of the subsystem, which gets executed first have to be extrapolated.”)
determining extrapolation methods, by which the first and the second parameter inputs are determinable individually during a macro step size, (Stettinger (Model inter) Page 3286, Right three extrapolation methods are identified “To handle bidirectional dependencies some coupling signals are unknown and therefore have to be estimated.  This estimation is typically performed via signal-based extrapolation schemes … Up to date co-simulation platforms use signal based polynomial extrapolation techniques of low order such as zero-order-hold (ZOH), first-order-hold (FOH) or second-order-hold (SOH) extrapolation.”)
determining a macro step size, which prescribes coupling times, at which an exchange of the corresponding first and the second input parameters and of the first and the second output parameters between the first and the second sub-systems is performed, (Stettinger (Model inter) Page 3286, Right delta_T is the time-step at which coupling occurs“The step-sizes of the numerical solvers of the domain specific simulation tools are called micro-time-steps (denoted by dirac_T) and the step-sizes to perform the coupling data exchange between the involved subsystems to realize the synchronization are called macro-time-steps (denoted by delta_T)”, and Page 3289, Right the macro-time-step of the HEV example is 0.2s 
    PNG
    media_image8.png
    124
    465
    media_image8.png
    Greyscale
)
configuring the coupling of the first and the second sub-systems based on the interconnection network, the first sub-system information and the second sub-system information, the execution sequence, the extrapolation methods, and the macro step sizes, and performing the co-simulation during the macro step size (Stettinger (Model inter) Page 3289, Right the HEV examples shows all the configured elements “This example represents a hybrid electric vehicle (HEV) with 4 involved subsystems which are connected in order to simulate the overall system behavior, see Fig. 5”, and Figure 7 the co-simulation is executed 
    PNG
    media_image9.png
    256
    325
    media_image9.png
    Greyscale
, and Page 3286, Right “In a co-simulation, the involved simulation tools are paused every macro-time-step (delta_T) to perform the coupling data exchange for synchronization”)
wherein the coupling is configured automatically for each simulation step, wherein for each simulation step at the coupling time a sub-system analysis is performed, and the extrapolation methods are automatically adapted for the next simulation step based on the sub-system information of the first and/or second subsystem and the interconnection network (Stettinger (Model inter) Page 3289, Left the subsystem models are identified in the first phase of the coupling (at the coupling time a sub-system analysis is performed) “In the first step models of the subsystems are identified. In the second step these models are used to predict the future coupling signal behavior via MBE”, and Page 3288, Right and Figure 6 extrapolation method automatically switches from SBC to MBC during the coupling interval (at the coupling time the extrapolation methods are automatically adapted, and for each simulation step, and for the next simulation step) “During this phase signal-based coupling (SBC) techniques can be used … If the smooth activation is chosen an additional transient phase during the activation occurs where the MBC gets activated slowly, see Fig. 2.” 
    PNG
    media_image1.png
    152
    358
    media_image1.png
    Greyscale
, and Page 3287, Right the current states of the subsystem is used in the extrapolation of the desired coupling signal values (based on the sub-system information and the interconnection network) “The extrapolation process uses the model-parameters and additional, depending on the online identification technique, identified subsystem states to predict the future coupling signal behavior … The presented approach uses a linear time-varying second order system which locally approximates the subsystem behavior to predict the future coupling signal values.”, and Page 3287, Left, and Page 3291, Right the coupling is implemented in real-time and without any mention or implication of a user performing the coupling algorithm steps (wherein the coupling is configured automatically) “The MBC strategy is a promising approach to handle real-time co-simulation problems. It is designed to cope with communication time-delays and therefore ensures a time correct coupling.”)

Stettinger (Model inter) does not appear to explicitly disclose: an apparatus for configuring a co-simulation for a total system having at least a first sub-system and a second sub-system.

However Benedikt (248) teaches:
an apparatus for configuring a co-simulation for a total system having at least a first sub-system and a second sub-system (Bendikt (248) Paragraph 12 “a simulation apparatus for a non-iterative co-simulation of an overall system is provided”)
the apparatus comprising various units performing functions: (Benedikt (248) Claim 5 the simulation device comprises an extrapolator, a solver, and a comparator which each perform different mathematical functions related to co-simulation).
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the co-simulation method having different sub-system and extrapolation of coupling parameters disclosed by Stettinger (Model inter) with the simulation device for co-simulation having various functional components disclosed by Benedikt (248).  One of ordinary skill in the art would have been motivated to make this modification in order to physically implement co-simulation functions (Benedikt (248) Paragraph 13 “In particular, the simulation device may be designed by hardware, software or in hybrid form with hardware and software components. For example, the simulation device may be realized by means of a processor or a computer.”).

Stettinger (Model inter) in view of Benedikt (248) does not appear to explicitly disclose: wherein for each simulation step at the coupling time the execution sequence and the macro step size are automatically adapted for the next simulation step based on the sub-system information of the first and/or the second subsystems and the interconnection network.

However Benedikt (Adaptive) teaches:
wherein, for each simulation step at the coupling time 
the execution sequence are automatically adapted for the next simulation step based on sub-system information of first and/or the second sub-systems and interconnection network (Benedikt (Adaptive) Page 2, Right subsystems with no change (for each simulation step, and for the next simulation step) are skipped which amounts to a change in the overall sequence (e.g. skipping B for an otherwise sequential scheduling rule results in A --> B --> C ---> A ---> C ---> A) “In terms of scheduling, several rules must be obeyed to obtain an effective order for the simulation of the subsystems. For example to reduce the simulation time it is necessary to simulate the subsystems in signal flow direction. Another criterion is, whether the global system network contains inactive loops (i.e. no change in their respective output values); these subsystems do not have to be simulated over a certain time slot [3].”)
the macro step size are automatically adapted for the next simulation step based on the sub-system information of the first and/or the second sub-systems and the interconnection network (Benedikt (Adapative) Figure 1 the macro-step-size can be different for every iteration (for each simulation step at the coupling time) 
    PNG
    media_image2.png
    220
    492
    media_image2.png
    Greyscale
, and Page 7 the macro-step-size adaptations are based on (the macro time step size are adapted) the error of the extrapolation after every iteration, where the error is based on the extrapolated values and the actual solution at every iteration (based on the sub-system information of first/second sub-systems and the interconnection network), and where the adaptation does not require human intervention (automatically adapted) 
    PNG
    media_image3.png
    173
    482
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    214
    484
    media_image4.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the co-simulation method having different sub-system and extrapolation of coupling parameters disclosed by Stettinger (Model inter) in view of Benedikt (248) with the method of adapting the macro step size disclosed by Benedikt (Adaptive).  One of ordinary skill in the art would have been motivated to make this modification in order to reduce the errors of the overall simulation from the extrapolation on the coupling parameters or to reduce the simulation time (Benedikt (Adaptive) Page 8, Left 
    PNG
    media_image10.png
    613
    490
    media_image10.png
    Greyscale
, and Page 2, Right).

With regard to claim 16, it recites all the elements of claim 15, however does not recite “for each simulation step” and the “for the next simulation step” in “wherein the coupling is configured automatically for each simulation step, wherein for each simulation step at the coupling time a sub-system analysis is performed, and the for the next simulation step based on the sub-system information of the first and/or the second subsystems and the interconnection network”.  Therefore it is taught by Stettinger (Model inter) in view of Benedikt (Adaptive) (see claim 15 rejection).

With regard to claim 15, Stettinger (Model inter) in view of Benedikt (Adaptive) teaches all the elements of the parent claim 1 and further teaches:
wherein the automatic configuration is based on that (see Claim Objections)
the execution sequence determines, which coupling signals have to be extrapolated, (Benedikt (Adaptive) Page 2 only changed subsystems are re-evaluated and would need to be extrapolated  “In terms of scheduling, several rules must be obeyed to obtain an effective order for the simulation of the subsystems. For example to reduce the simulation time it is necessary to simulate the subsystems in signal flow direction. Another criterion is, whether the global system network contains inactive loops (i.e. no change in their respective output values); these subsystems do not have to be simulated over a certain time slot [3].”)
 that extrapolation errors increase with increasing macro step sizes in the case of a non-iterative co-simulation, and (Benedikt (Adapative) Page 7 the macro-step-size adaptations are based on the error of the extrapolation after every iteration such that large errors result in a minimum macro step size (automatic configuration is based on errors increase with increasing macro step sizes), and this can be performed in combination with a non-iterative approach “For the non-iterative multi-rate approach it is even more advantageous to control the macro step size in an adaptive manner” 
    PNG
    media_image15.png
    172
    499
    media_image15.png
    Greyscale
)
that the extrapolation methods are suitable differently well for the coupling as a function of an application (Stettinger (Model Inter) Page 3289, Left the models used in the model-based extrapolation depend on the specific subsystems (i.e. models are identified) and describe the subsystem behavior “In the first step models of the subsystems are identified. In the second step these models are used to predict the future coupling signal behavior via MBE. Depending on the used system identification technique model states and/or parameters describe the subsystem behaviour.  Depending on the used system identification technique model states and/or parameters describe the subsystem behaviour.”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the co-simulation method having different sub-system and extrapolation of coupling parameters disclosed by Stettinger (Model inter) with the method of adapting the macro step size and execution sequence (Benedikt (Adaptive) Page 8, Left 
    PNG
    media_image10.png
    613
    490
    media_image10.png
    Greyscale
).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H. WECHSELBERGER whose telephone number is (571)272-8988. The examiner can normally be reached M - F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALFRED H. WECHSELBERGER/ExaminerArt Unit 2148



/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148